Citation Nr: 0025555	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-01 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected gastritis medicamentosa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim for a compensable evaluation for service-
connected gastritis medicamentosa.  The appeal initially 
involved the issue of the timeliness of his substantive 
appeal with regard to this issue.  This procedural aspect of 
the appeal was granted in an April 2000 Board decision, and 
the issue was remanded to the RO for additional development, 
including adjudication in the first instance of the evidence 
as it pertained to this claim.  (See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).)  In a May 2000 rating decision, the RO 
reviewed the claims files and affirmed the noncompensable 
evaluation assigned for gastritis medicamentosa.  The case 
was returned to the Board in August 2000 and the veteran now 
continues his appeal.  


FINDINGS OF FACT

The veteran's service-connected gastritis medicamentosa is 
currently asymptomatic and his present upper gastrointestinal 
symptomatology is unrelated to this service-connected 
disability.


CONCLUSION OF LAW

The criteria for a compensable evaluation for gastritis 
medicamentosa have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.31, 4.114, Diagnostic Code 
7307 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
treated in June 1945 for complaints of an upset stomach and 
diarrhea.  Subsequently, he was diagnosed with gastritis 
medicamentosa.  In an October 1946 VA Regional Office 
decision, he was granted service connection and a 
noncompensable evaluation for this upper gastrointestinal 
disability.  The noncompensable evaluation has remained in 
effect ever since that time.  (NOTE: "medicamentous" is 
defined in Dorland's Illustrated Medical Dictionary, 27th Ed. 
(1988), as pertaining to, used in, or caused by a drug or 
drugs.  The service-connected disability is therefore 
gastritis whose etiology was due to the veteran's use of a 
medication during service.)

VA and private medical records associated with the claims 
folder show that he was diagnosed with a gastric ulcer in 
August 1970 and began to develop problems with a bleeding 
ulcer around September 1970.  During this time, he underwent 
an exploratory laparotomy, vagotomy, pyloroplasty and 
gastrostomy.  No definite ulcer was revealed during 
exploratory surgery, though there was evidence of scarring 
about the first portion of his duodenum.  

In August 1971, the veteran underwent an upper 
gastrointestinal (GI) series during a VA compensation 
examination.  This revealed the presence of metal clips which 
were associated with his history of vagotomy.  There was no 
evidence of hiatal hernia.  His stomach was normal in size, 
shape and position and there was no evidence of ulceration.  
His duodenal bulb and duodenal sweep were also normal.  The 
radiographic impression was postoperative change of vagotomy 
clips, with an otherwise unremarkable study.  In a final 
Regional Office decision dated in September 1971, the rating 
specialists reviewed the evidence and determined that the 
vagotomy was unrelated to the service-connected gastritis 
medicamentosa.

In September 1996, the veteran's stomach was evaluated at a 
VA compensation examination.  The report of this examination 
shows that the veteran had a history of a partial gastrectomy 
in 1972.  The veteran weighed 155 pounds at the time of the 
examination, with a maximum weight of 180 pounds in the last 
year, the weight loss attributed to recent coronary artery 
bypass graft surgery.  The veteran was anemic at the time of 
the examination and he reported that he experienced nausea 
and vomiting approximately three times per week, and 
epigastric abdominal pain and pyrosis on a daily basis.  He 
used antacid medication.  He reported food intolerance to 
spinach, white gravy and flour-based gravy.  Physical 
examination revealed mild pain and tenderness in the 
epigastric area on palpation.  No organomegaly or masses were 
detected and his bowel sounds were normal on auscultation.  

The report of a VA upper GI series which was conducted in 
association with the September 1996 VA examination shows no 
abnormalities of the veteran's esophagus.  There was evidence 
of a Billroth I surgical procedure associated with the prior 
gastrectomy, manifested by a foreshortening of his stomach, 
an end-to-end anastomosis and a questionable pyloroplasty of 
the proximal duodenum.  No lesions were observed within the 
stomach or duodenum.  The radiographic impression was 
apparent partial gastrectomy with Billroth I and probable 
pyloroplasty with no evidence of mass, lesions or active 
ulcer disease.  

The final diagnoses presented in the September 1996 VA 
examination were status post partial gastrectomy with 
Billroth I and pyloroplasty; epigastric abdominal pain with 
pyrosis and recurrent nausea and vomiting of undetermined 
etiology; anemia of undetermined etiology.  The examiner 
noted that gastritis was not found at the time of the 
examination.

A VA treatment report dated in October 1996 shows that the 
veteran was treated for complaints of epigastric tenderness 
and was diagnosed with stomach cramps.

VA prescription records, dated from 1997 to 1998, show that 
the veteran was prescribed medication for gastroesophageal 
reflux disease (GERD) and gastritis.  A VA treatment report 
dated in May 1997 shows treatment for complaints relating to 
diagnoses of GERD and gastritis.  Significantly, the 
physician who treated the veteran commented on the report 
that the gastritis was related to peptic ulcer disease.

In August 1997, the veteran submitted a medical pamphlet 
which discussed the causal relationship between the 
gastroduodenal bacterium, Helicobacter pylori, and ulcers.

The history of the veteran's claim shows that he has been 
denied service connection for ulcers (including as secondary 
to service-connected gastritis medicamentosa), hiatal hernia, 
GERD, and gastrectomy, pyloroplasty and vagotomy on final 
decisions on both the RO and the Board level.

II.  Analysis

To the extent that the veteran contends that his service-
connected gastritis medicamentosa is productive of a 
compensable level of impairment, his claim for a compensable 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), in that it is not 
inherently implausible.  See Johnston v. Brown, 10 Vet. App. 
80, 84 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  A 
review of the file shows that all relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.  At the start, the 
Board notes that when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4 (1999).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

The veteran's service-connected gastritis medicamentosa is 
rated under the appropriate criteria provided in 38 C.F.R. 
§ 4.114 (1999), Diagnostic Code 7307, as analogous to 
hypertrophic gastritis.  The Board notes that, with regard to 
co-existing abdominal conditions, 

There are diseases of the digestive system, 
particularly within the abdomen, which, while 
differing in the site of pathology, produce a 
common disability picture characterized in the 
main by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this 
area, as indicated in the instruction under the 
title ``Diseases of the Digestive System,'' do 
not lend themselves to distinct and separate 
disability evaluations without violating the 
fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. §  4.14.

38 C.F.R. § 4.113 (1999)

With regard to the necessity to avoid pyramiding, the 
regulations provide that 

The evaluation of the same disability under 
various diagnoses is to 
be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules 
are included in the appropriate bodily system for 
their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from 
many causes; some may be service connected, 
others, not.  Both the use of manifestations not 
resulting from service-connected disease or 
injury in establishing the service-connected 
evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be 
avoided.

38 C.F.R. § 4.14 (1999)

Diagnostic Code 7307 provides that chronic hypertrophic 
gastritis (identified by gastroscope) which is manifested by 
severe hemorrhages, or large ulcerated or eroded areas 
warrants the assignment of a 60 percent rating.  Where such 
disability is manifested by multiple small eroded or 
ulcerated areas and symptoms, a 30 percent rating is 
warranted.  Chronic hypertrophic gastritis manifested by 
small nodular lesions and symptoms warrants the assignment of 
a 10 percent rating.  In situations where the diagnosis is 
atrophic gastritis, manifested by a complication of a number 
of diseases, including pernicious anemia, the disability 
should be rated on the basis of the underlying condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

In the present case, the Board first notes that the veteran 
has an extensive history of upper gastrointestinal 
disabilities for which service connection has not been 
granted.  Specifically, he is not service-connected for 
ulcers, hiatal hernia, GERD, and gastrectomy, pyloroplasty 
and vagotomy.  Therefore, any symptoms attributed to these 
aforementioned diagnoses may not be considered as part of his 
service-connected gastritis medicamentosa when rating his 
claim for compensation purposes, unless the evidence shows 
that they are also related to the service-connected 
disability.  The objective medical evidence shows that the 
gastritis medicamentosa is asymptomatic.  There is no 
evidence of any small nodular lesions and related 
symptomatology due to this particular disorder, such that a 
minimal compensable evaluation may be assigned.  All the 
veteran's upper GI symptoms are shown to have been the result 
of his non-service-connected disabilities.  The anemia noted 
on examination in September 1996 was determined to have been 
of unknown etiology and therefore cannot be attributed to the 
gastritis medicamentosa.  Though gastritis was diagnosed and 
treated in 1997 - 1998, a May 1998 treatment report shows 
that the gastritis was related to peptic ulcer disease and 
not the service-connected gastritis medicamentosa.  
Therefore, in view of the objective medical evidence, the 
veteran's claim for a compensable evaluation for service-
connected gastritis medicamentosa must be denied.  Because 
the evidence in this case is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
4.3 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for service-connected gastritis 
medicamentosa is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

